DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-14, 16-17, 23, 27 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by  Sur US 20190281890 A1. 
	Regarding claim 1, Sur discloses an aerosol delivery device (see abstract) comprising: a housing with an air pathway (see paragraph 0039) extending at least partially therethrough; a reservoir (218 or see abstract) configured to contain a content of a liquid composition; an intermediate chamber (micro-fluid component: see paragraph 0050) configured to temporarily store a fractional content of the liquid composition;
a micropump (224) interconnecting the reservoir (218) and the intermediate chamber and configured to deliver the fractional content of the liquid composition from the reservoir to the intermediate chamber under pressure; and a mesh layer (see abstract) positioned at least partially between the intermediate chamber and the air pathway, the mesh layer being adapted to transfer the liquid composition received from the intermediate chamber into the air pathway   (see paragraph 0039) forming an aerosol.
Regarding claim 2, Sur discloses the micropump i(224) s selected from the group consisting of a centrifugal micropump, a ring micropump, a rotary micropump, a diaphragm micropump, a peristaltic micropump, a step micropump, and combinations thereof.
Regarding claim 3, Sur discloses the housing comprises at least one opening for receiving air, and wherein the air pathway (see paragraph 0039) is in fluid communication with the at least one opening such that air is drawn into the air pathway from outside of the aerosol delivery device when a drawing force is applied to the aerosol delivery device by a user (see paragraph 0051).
Regarding claim 4, Sur discloses the aerosol delivery device (100) further comprises a forced air component configured to draw air (see paragraph 0039) from outside of the housing through the air pathway (via the micropump).
Regarding claim 5, Sur discloses the forced air component is selected from the group consisting of a micro-compressor pump, a micro-blower, a rotary micropump (224), a diaphragm micropump, a piezoceramic micropump, and combinations thereof.
Regarding claim 6, Sur discloses the intermediate chamber is substantially disk-shaped and is in connection with the mesh layer (338, see abstract).
Regarding claim 7, Sur discloses the aerosol delivery device (100) further comprises a second chamber that is in connection with the intermediate chamber and thus is fluidly connected with the reservoir (see fig. 2).
Regarding claim 8, Sur discloses the aerosol precursor composition the liquid composition is a water- based aerosol precursor composition (see abstract).
Regarding claim 10, Sur discloses the water-based aerosol precursor composition comprises one or more of a polyhydric alcohol, tobacco, a tobacco extract, a flavorant, an acid, a nicotine component, botanicals, nutraceuticals, stimulants, amino acids, vitamins, cannabinoids, and combinations thereof (see paragraph 0061).
Regarding claim 11, Sur discloses an input element configured to be operated by a user of the aerosol delivery device and in communication with a control component (see abstract).
Regarding claim 12, Sur discloses the control component is in communication with the micropump (224) and configured to control the amount of the liquid composition transferred from the reservoir to the intermediate chamber via the micropump.
Regarding claim 13, Sur discloses the input element is configured to allow a user to adjust the amount of nicotine delivered per puff (see paragraph 0055).
Regarding claim 14, Sur discloses the input element is configured to adjust the amount of total particulate matter (TPM) released per puff (see paragraph 0036): 
Regarding claim 16, Sur discloses the mesh layer is substantially linear or is substantially curved (see paragraph 0010).
Regarding claim 17, Sur discloses the mesh layer comprises a plurality of openings extending therethrough (see paragraph 0053).
Regarding claim 22, Sur discloses the reservoir or delivery system is replaceable or refillable by a user of the aerosol delivery device. (see paragraph 0045)
Regarding claim 24, Sur discloses a power source (212) and a second control component, wherein the second control component is configured to control the power output from the power source (see paragraph 0056).
Regarding claim 25, Sur discloses a mouthpiece portion configured to receive the aerosol from the air pathway and having an opening for egress of the aerosol therefrom (see paragraphs 0040, 0051).
	Regarding claim 26, Sur discloses the mesh layer is heated (see paragraph 0069). 

                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15, 18-21,23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sur US 20190281890 A1. 
In regard to claim 9, Sur discloses the water-based aerosol precursor composition, but fails to disclose a quantity or percentage.  It would have been obvious matter of design choice to have the water-based aerosol precursor composition, such a modification would have involved a mere change in the size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having ordinary skill in the art to have the water-based aerosol precursor composition comprises about 60% or greater water by weight in order to control the substance concentration in Sur’s device. 
In regard to claim 15, Sur discloses the mesh features, but fails to explicitly discloses material of which the mesh layer is made of. It would have been obvious to one having ordinary skill in the art to have the mesh being made of a porous mesh or porous ceramic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416  (CCPA 1960). It would have been obvious to one having ordinary skill in the art to have the mesh being made of a porous mesh or porous ceramic material in order to meet the system specification and requirement to effective control the aerosol delivery in Sur’s device. 
In regard to claims 18-21, Sur discloses the aforementioned limitations, but fails to disclose the size or the number of openings comprises from about 400 openings to about 4000 openings in the mesh. It would have been obvious matter of design choice to have the mesh with plurality of openings comprises from about 400 openings to about 4000 openings, such a modification would have involved a mere change in the size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having ordinary skill in the art to have the mesh with plurality of openings of different sizes or comprises from about 400 openings to about 4000 openings in order to control the delivery substance in Sur’s device. 
In regard to claim 23, Sur discloses the delivery system and the content, but fails to disclose the size or the content of the liquid composition in the reservoir is sufficient to equate to substantially 50 puffs to a user of the aerosol delivery device prior to depletion of the liquid composition. It would have been obvious matter of design choice to have the water-based aerosol precursor composition, such a modification would have involved a mere change in the size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having ordinary skill in the art to have the delivery system or the reservoir system having the content of the liquid composition in the reservoir is sufficient to equate to substantially 50 puffs to a user of the aerosol delivery device prior to depletion of the liquid composition in order to guarantee continuous use of Sur’s device. 
In regard to claim 27, Sur discloses the aforementioned limitations, but fails to explicitly disclose the material of which the heated mesh layer is made of. It would have been obvious to one having ordinary skill in the art to have the heated mesh layer having an increased surface energy as compared to a non-heated mesh layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416  (CCPA 1960). It would have been obvious to one having ordinary skill in the art to have the heated mesh layer with an increased surface energy as compared to a non-heated mesh layer in order to meet the system specification and requirement to effective the substance for the aerosol delivery in Sur’s device.
                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                        10/18/2022